                                          Case 4:20-cv-08602-HSG Document 11 Filed 02/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT JURADO,                                       Case No. 20-cv-08602-HSG
                                   8                      Plaintiff,                          ORDER VACATING DISMISSAL AND
                                                                                              JUDGMENT
                                   9                v.

                                  10     A RAMIREZ, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On January 21, 2021, the Court dismissed this action without prejudice for failure to either

                                  14   pay the filing fee or submit a correct in forma pauperis application, and entered judgment in favor

                                  15   of Defendants. Dkt. Nos. 6, 7. Plaintiff has filed an in forma pauperis application that was

                                  16   docketed the day after the dismissal and judgment were entered. Dkt. No. 8. Accordingly, the

                                  17   Court VACATES the January 21, 2021 Order of Dismissal and related judgment, and reopens this

                                  18   action.

                                  19             IT IS SO ORDERED.

                                  20   Dated: 2/8/2021

                                  21                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
